DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 28 June 2021 has been entered. Claims 1, 9, and 17 are amended. Claims 8 and 11 have been canceled. Claims 1-7, 9-10, and 12-20 are pending. 

Applicant’s arguments, filed 28 June 2021, with respect to the rejection(s) of Claims 1-3 and 7 rejected under 35 U.S.C. § 102(a)(2) for allegedly being anticipated by Razzell et al. (US 2020/0392049), Claims 4-6 rejected under 35 U.S.C. § 103 for allegedly being obvious over Razzell in view of Steibel et al. (US 7,600,979), Claim 8 stands rejected under 35 U.S.C. § 103 for allegedly being obvious over Razzell in view of Olsen (US 5,630,700), Claims 9-10 and 12-20 rejected under 35 U.S.C. § 103 for allegedly being obvious over Razzell in view of Steibel, and further in view of Whittle (US 2020/0408100), Claim 11 rejected under 35 U.S.C. § 103 for allegedly being  have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments with respect to the rejections of claims 8 and 11 relying on Olsen as teaching "wherein the first collar projection has a length in the radial dimension that is longer than a length of the second collar projection in the radial dimension."
Applicant has contended that the rejection is deficient since it does not meet part (3) of the standard, "a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system," since the rejection only makes the statement that "gas turbine engine technology is predictable" without any support.
The Examiner does not agree. While the rejection did not specifically point out details from Olsen, the teachings of Olsen are applicable to Razzell to a person having ordinary skill in the art, and the results would be predictable and improved, as will be shown. Olsen is directed to a turbine vane wherein the vane outer and inner ends, or first and second collar projections, are resiliently supported to the first and second platforms to allow differential thermal movement therebetween so that the individual vanes float relative to the outer and inner bands to prevent thermal stress failure thereof (see Olsen abstract). Therefore, Olsen teaches the first collar projection has a length in the radial dimension that is longer the an a length of the second collar projection in the radial dimension, as shown in Fig. 6, since moving the vane would result in one collar projection being longer than the other in the radial direction. Olsen also teaches this 
The Applicant has further contended that the rejection is also deficient because it relies solely on Figure 6 of Olsen, and the rejection cannot assert that Olsen discloses the relative lengths of the first and second collar projections based on Figure 6 of Olsen alone, as Olsen is devoid of any other description or indication of collar projections or dimensions of collar projections.
The Examiner does not agree. While Olsen does not explicitly state that the relative lengths of the first and second collar projections are different, the figure clearly shows the relationship of the first collar projection (58b) has a length (annotated A) in the radial dimension that is longer than a length (annotated B) of the second collar projection (58c) in the radial dimension, and one of ordinary skill in the art could recognize this (see annotated Fig. 6 below for clarity). 

    PNG
    media_image1.png
    604
    618
    media_image1.png
    Greyscale

Olsen Annotated Fig. 6
Furthermore, since Olsen teaches that the vane can move between the inner and outer platforms, applying Olsen to Razzell would result in a first collar projection having a length longer than the second collar projection in the radial direction. Therefore, the previous rejections are maintained.
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Razzell et al. (hereafter Razzell - US 20200392049) in view of Olsen et al. (hereafter Olsen – US 5630700).
Claim 1 recites “an airfoil piece.” Razzell teaches such an airfoil piece, as will be shown.
Razzell teaches (Figs. 1-5) an airfoil piece, comprising: 
at least one inner ceramic matrix composite ply (26, see ¶ 0039) defining an internal cavity (15) of an airfoil section and first and second collar projections (76, 78), the at least one inner ceramic matrix composite ply continuous through the airfoil section and first and second collar projections (42, 44); 

However, Razzell does not teach the first collar projection has a length in the radial dimension that is longer than a length of the second collar projection in the radial dimension.
Olsen teaches (Fig. 6) an airfoil piece wherein the first collar projection (58b) has a length in the radial dimension that is longer than a length of the second collar projection (58c) in the radial dimension (see Fig. 6).
MPEP 2143 I. D. teaches Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious if there is (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
In this case, Razzell teaches a base airfoil piece upon which the claimed relative collar radial dimensions can be seen as an improvement. Olsen teaches a similar airfoil piece that teaches the technique of having the claimed relative collar radial dimensions that is applicable to the airfoil piece of Razzell. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system, since gas turbine technology is predictable. 
Regarding Claim 2, modified Razzell teaches (Figs. 1-5) the airfoil piece of claim 1, further comprising: 
a first outer ceramic matrix composite ply (54), the first outer ceramic matrix composite ply surrounding the inner ceramic matrix composite ply at the first collar projection and defining a radially outer surface of the first platform (see Fig. 5); and 
a second outer ceramic matrix composite ply (56), the second outer ceramic matrix composite ply surrounding the inner ceramic matrix composite ply at the second collar projection and defining a radially inner surface of the second platform (see Fig. 5).
Regarding Claim 3, modified Razzell teaches (Figs. 1-5) the airfoil piece of claim 2, further comprising a third outer ceramic matrix composite ply (50, 52) defining a radially inner surface of the first platform and a radially outer surface of the second platform, and surrounding the inner ceramic matrix composite ply (see Fig. 5).
Regarding Claim 7, modified Razzell teaches (Figs. 1-5) the airfoil piece of claim 1, wherein the first inner ceramic matrix composite ply comprises ceramic-based fibers in a ceramic-based matrix (see ¶ 0039), and at least some of the fibers are continuous through the first and second collar projections and the airfoil section (see ¶ 0039 and Fig. 5).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Razzell in view of Olson, and further in view of Steibel et al. (hereafter Steibel – US 7600979).
Regarding Claim 4, modified Razzell teaches (Figs. 1-5) the airfoil piece of claim 3.
However, modified Razzell does not teach a middle ceramic matrix composite ply surrounding substantially the entire radial length of the inner ceramic matrix composite ply.
Steibel teaches (Fig. 6) an airfoil piece having an outer ply (652), inner plies (690) defining passages (614), and a middle ceramic matrix composite ply (plies surrounding inner plies 690, see Fig. 6) surrounding substantially the entire radial length of the inner ceramic matrix composite ply. 
Steibel further teaches it is advantageous to use multiple layers of plies to provide additional strength (see col. 7, ln. 33-42).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Steibel to the airfoil piece of modified Razzell to have an airfoil piece having an outer ply, inner plies defining passages, and a middle ceramic matrix composite ply surrounding substantially the entire radial length of the inner ceramic matrix composite ply, as both references and Applicant’s invention are directed to airfoil pieces made from ceramic matrix plies. Doing so would result in an airfoil with additional strength, as recognized by Steibel.

Regarding Claim 5, modified Razzell teaches (Figs. 1-5) the airfoil piece of claim 1, wherein the at least one inner ceramic matrix composite ply includes a first inner ceramic matrix composite ply defining a first cavity.
However, modified Razzell does not teach a second inner ceramic matrix composite ply defining a second cavity.
Steibel teaches (Fig. 6) an airfoil piece having an outer ply (652), inner plies (690) defining first and second cavities (614), and a middle ceramic matrix composite ply (plies surrounding inner plies 690, see Fig. 6) surrounding substantially the entire radial length of the inner ceramic matrix composite ply. 
Steibel further teaches it is advantageous to use multiple layers of plies to provide additional strength (see col. 7, ln. 33-42).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Steibel to the airfoil piece of modified Razzell to have an airfoil piece having an outer ply, inner plies defining first and second cavities, and a middle ceramic matrix composite ply surrounding substantially the entire radial length of the inner ceramic matrix composite ply, as both references and Applicant’s invention are directed to airfoil pieces made from ceramic matrix plies. Doing so would result in an airfoil with additional strength, as recognized by Steibel.
Regarding Claim 6, Razzell, as modified with Olsen and Steibel in Claim 5 above, teaches (Steibel Fig. 6) the airfoil piece of claim 5, further comprising a middle ceramic matrix composite ply (ply surrounding inner plies 690) surrounding the first and second inner ceramic matrix composite plies to define the airfoil section (see Fig. 6).

Claims 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Razzell in view of Olsen, and further in view of Steibel, and further in view of Whittle (US 20200408100).
Claim 9 recites a vane for a gas turbine engine comprising an airfoil piece having the same features of Claims 1, 2, and 4 which are rejected for the same reasons over Razzell in view of Olson, and further in view of Steibel.
However, Razzell, as modified with Olsen and Steibel, does not teach a spar piece, the spar piece including a hollow spar situated in the airfoil cavity and a spar platform, the spar platform including a pocket, wherein the first collar projection is situated in the pocket.
Whittle teaches (Fig. 1-5) a vane comprising an airfoil piece having first and second collars (76, 78) and spar piece (22), the spar piece including a hollow spar (26) situated in the airfoil cavity (16) and a spar platform (28), the spar platform including a pocket (36), wherein the first collar projection is situated in the pocket (see Fig. 2).
Whittle further teaches that such a spar piece supports the turbine vane in a desired location relative to other components within the gas turbine engine (see ¶ 0005).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Whittle to the vane of modified Razzell to have a spar piece, the spar piece including a hollow spar situated in the airfoil cavity and a spar platform, the spar platform including a pocket, wherein the first collar projection is situated in the pocket, as the references and Applicant’s invention are directed to airfoil pieces made from 
Regarding Claim 10, Razzell, as modified with Steibel and further in view of Whittle in Claim 9 above, teaches (Razzell Figs. 1-5) the vane of claim 9, wherein the first collar projection is a radially outer collar projection and the second collar projection is a radially inner collar projection (see Fig. 5).
Claim 12 recites the same features of Claims 2 and 3 which are rejected for the same reasons. 
Regarding Claim 13, Razzell, as modified with Steibel and further in view of Whittle in Claim 9 above, teaches (Razzell Figs. 1-5) the vane of claim 12, wherein the second and third outer plies (54, 56) surround the middle ply in the first and second collar projections (42, 44), respectively (see Fig. 5).
Claim 14 recites the same features of Claims 5 and 6 which are rejected for the same reasons. 
Regarding Claim 15, Razzell, as modified with Steibel and further in view of Whittle in Claim 9 above, teaches (Olsen Figs. 1-5) the vane of claim 9, wherein the spar piece is metallic (see Olsen abstract).
Regarding Claim 16, Razzell, as modified with Steibel and further in view of Whittle in Claim 9 above, teaches (Olsen Figs. 1-5) the airfoil vane of claim 9, wherein the spar piece is configured to transfer structural loads from the airfoil piece to a support structure (see Olsen ¶ 0019).  

Claim 17 recites a method for assembling a vane having the same features of Claim 9 which are rejected for the same reasons over Razzell in view of Olsen, and further in view of Steibel and further in view of Whittle.
Claim 18 recites the same features of Claim 9 which are rejected for the same reasons.
Claim 19 recites the same features of Claim 12 which are rejected for the same reasons.
Claim 20 recites the same features of Claim 15 which are rejected for the same reasons.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745